                                                      Case 2:16-cv-01697-APG-NJK Document 35 Filed 12/11/19 Page 1 of 3



                                                  1   Holly E. Cheong, Esq.
                                                      Nevada Bar No. 11936
                                                  2   Blakeley E. Griffith, Esq.
                                                      Nevada Bar No. 12386
                                                  3   SNELL & WILMER L.L.P.
                                                      3883 Howard Hughes Parkway, Suite 1100
                                                  4   Las Vegas, NV 89169
                                                      Telephone: (702) 784-5200
                                                  5   Facsimile: (702) 784-5252
                                                      Email: hcheong@swlaw.com
                                                  6          bgriffith@swlaw.com
                                                  7   Attorneys for Plaintiff HSBC Bank (USA), N.A.
                                                  8

                                                  9                              UNITED STATES DISTRICT COURT
                                                 10                                      DISTRICT OF NEVADA
                                                 11

                                                 12   HSBC BANK USA, N.A.,
                                                                                                      Case No. 2:16-cv-01697-APG-NJK
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13                        Plaintiff,
                  Reno, Nevada 89501
                     LAW OFFICES

                      775.785.5440




                                                 14   vs.                                             NOTICE OF DISASSOCIATION OF
                          L.L.P.




                                                                                                      COUNSEL
                                                 15   SFR INVESTMENTS POOL 1, LLC, a
                                                      Nevada limited-liability company;
                                                 16   COUNTRYSIDE HOMEOWNERS
                                                      ASSOCIATION, a Nevada non-profit coop
                                                 17   corporation; NEVADA ASSOCIATION
                                                      SERVICES, INC., a Nevada domestic
                                                 18   corporation;
                                                 19                        Defendants.
                                                 20   SFR INVESTMENTS POOL I, LLC, a Nevada
                                                      limited-liability company,
                                                 21

                                                 22                        Counter-Claimant,

                                                 23   vs.

                                                 24   WELLS FARGO BANK, N.A., a national
                                                      banking association,
                                                 25

                                                 26                        Counter-Defendant.

                                                 27

                                                 28
                                                      Case 2:16-cv-01697-APG-NJK Document 35 Filed 12/11/19 Page 2 of 3



                                                  1          NOTICE IS HEREBY GIVEN to the Court and parties that Robin E. Perkins, Esq. is no
                                                  2   longer employed by Snell & Wilmer L.L.P., no longer associated with this matter, and should be
                                                  3   removed from the list of counsel of record in this case.
                                                  4   Dated: December 11, 2019                                   SNELL & WILMER L.L.P.
                                                  5

                                                  6                                                      By: /s/ Holly E. Cheong
                                                                                                             Holly E. Cheong, Esq.
                                                  7                                                          Nevada Bar No. 11936
                                                                                                             Blakeley E. Griffith, Esq.
                                                  8                                                          Nevada Bar No. 12386
                                                                                                             3883 Howard Hughes Parkway, Suite 1100
                                                  9                                                          Las Vegas, Nevada 89169
                                                 10                                                              Attorneys for Plaintiff HSBC Bank USA,
                                                                                                                 N.A.
                                                 11

                                                 12
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                  Reno, Nevada 89501
                     LAW OFFICES

                      775.785.5440




                                                 14
                          L.L.P.




                                                 15      IT IS SO ORDERED.
                                                         Dated: December 12, 2019
                                                 16      .
                                                         .
                                                 17
                                                         ______________________________
                                                 18      Nancy J. Koppe
                                                         United States Magistrate Judge
                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28


                                                                                                      -2-
